UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
J & J SPORTS PRODUCTIONS, INC.,                                   NOT FOR PUBLICATION

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  18-CV-5086 (MKB) (RML)
                           v.

JORDANE DOWLING, individually and d/b/a
Eludz Restaurant & Lounge, and ELUDZ LOUNGE,
LLC, an unknown business entity d/b/a Eludz
Restaurant & Lounge,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff J & J Sports Productions, Inc. commenced the above-captioned action on

September 10, 2018, against Defendants Jordane Dowling individually and doing business as

Eludz Restaurant & Lounge, and Eludz Lounge, LLC (“Eludz”), pursuant to the Federal

Communications Act of 1934, as amended, 47 U.S.C. §§ 553 and 605 (“FCA”), alleging

unlawful interception and broadcast of the September 12, 2015 WBA/WBC World Welterweight

Championship Fight Program between Floyd Mayweather, Jr. and Andre Berto (the “Event”).

(Compl. ¶¶ 6–29, Docket Entry No. 1.) On December 6, 2018, Plaintiff filed a request for a

certificate of default after Defendants failed to appear, answer, or otherwise respond to the

Complaint and Summons. (Request for Certificate of Default, Docket Entry No. 7.) The Clerk

of Court noticed the default on December 10, 2018. (Clerk’s Entry of Default, Docket Entry No.

8.) On February 22, 2019, Plaintiff moved for default judgment against Defendants, seeking

statutory and enhanced damages totaling $24,000.00, plus interest, costs, and attorney’s fees.

(Pl. Mot. for Default. J. (“Pl. Mot.”), Docket Entry No. 9; Pl. Mem. in Supp. of Pl. Mot. (“Pl.
Mem.”), Docket Entry No. 9-1.) On April 15, 2019, the Court referred Plaintiff’s motion to

Magistrate Judge Robert M. Levy for a report and recommendation. (Order dated Apr. 15,

2019.)

         By report and recommendation dated August 8, 2019, Judge Levy recommended that the

Court grant the motion as to Defendant Eludz and enter an award in favor of Plaintiff in the

amount of $9,396.45, but deny the motion as to Defendant Dowling, with leave to amend (the

“R&R”). (R&R 1, 7, Docket Entry No. 12.) On September 22, 2019, Plaintiff filed a timely

objection to the R&R. (Pl. Obj. to R&R (“Pl. Obj.”), Docket Entry No. 14.)

         For the reasons set forth below, the Court adopts the R&R in part, and grants in part and

denies in part Plaintiff’s motion for default judgment.

   I.    Judge Levy’s recommendations

         Judge Levy recommended that the Court grant the motion for default judgment as to

Eludz — and enter an award of $9,396.45 plus post-judgment interest — because Eludz

intercepted and divulged an unauthorized satellite communication of the Event in violation of

section 605(a) of the FCA. (R&R 9–13.) Judge Levy found that Eludz broadcasted the Event

without authorization and that there was no contract or sublicense between Plaintiff and

Defendants.1 (Id. at 8.)

         In addition, Judge Levy recommended that the Court deny the motion for default

judgment as to Dowling, with leave to amend, because Plaintiff failed to provide adequate proof

of proper service. (Id. at 7.) Judge Levy found that Plaintiff offered no independent proof that

the location where Plaintiff’s process server attempted service was Dowling’s dwelling at the

time of service. (Id. at 6.) Judge Levy also found that the affidavit of the process server failed to


         1
             The pertinent factual background can be found in the R&R.
                                                  2
indicate whether the process server had personal knowledge sufficient to establish that Plaintiff

effected service at Dowling’s actual dwelling. (Id. at 7–8.)

       As to damages, Judge Levy recommended that the Court: (1) award $3,132.15 in

statutory damages and $6,264.30 in enhanced damages against Eludz; (2) deny prejudgment

interest because the FCA does not provide for it and Plaintiff failed to demonstrate that the facts

warrant discretionary prejudgment interest; and (3) permit Plaintiff to make its request to recover

full costs and reasonable fees in a separate motion, with supporting documentation, because

Plaintiff is entitled to recover full costs and reasonable fees under the statute. (Id. at 11–12.)

  II. Discussion

          a.   Standards of review

                   i.   Report and recommendation

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

recommendation, the district court reviews de novo the parts to which the party objected. Id.; see

also United States v. Romano, 794 F.3d 317, 340 (2d Cir. 2015). The district court may adopt

those portions of the recommended ruling to which no timely objections have been made,

provided no clear error is apparent from the face of the record. John Hancock Life Ins. Co. v.

Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1 (E.D.N.Y. Nov. 24, 2015). The clear error

standard also applies when a party makes only conclusory or general objections. Benitez v.

Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016) (holding “general objection[s] [to be]

insufficient to obtain de novo review by [a] district court” (citations omitted)); see Fed. R. Civ. P.

72(b)(2) (“[A] party may serve and file specific written objections to the [magistrate judge’s]

                                                  3
proposed findings and recommendations.” (emphasis added)); see also Colvin v. Berryhill, 734

F. App’x 756, 758 (2d Cir. 2018) (“Merely referring the court to previously filed papers or

arguments does not constitute an adequate objection under . . . Fed. R. Civ. P. 72(b).” (quoting

Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002))).

                  ii.   Default judgment

       Pursuant to Rule 55 of the Federal Rules of Civil Procedure, there is “a ‘two-step

process’ for the entry of judgment against a party who fails to defend: first, the entry of a default,

and second, the entry of a default judgment.” City of New York v. Mickalis Pawn Shop, LLC,

645 F.3d 114, 128 (2d Cir. 2011) (citing New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005)).

“The entry of a default, while establishing liability, ‘is not an admission of damages.’” Id. at 128

(citing Finkel v. Romanowicz, 577 F.3d 79, 83 n.6 (2d Cir. 2009)). “[T]he court may, on

plaintiffs’ motion, enter a default judgment if liability is established as a matter of law when the

factual allegations of the complaint are taken as true.” Bricklayers & Allied Craftworkers Local

2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 187 (2d Cir.

2015). “A default . . . only establishes a defendant’s liability if those allegations are sufficient to

state a cause of action against the defendant.” Taizhou Zhongneng Imp. & Exp. Co., Ltd v.

Koutsobinas, 509 F. App’x 54, 56 (2d Cir. 2013); LG Funding, LLC v. Florida Tilt, Inc., No. 15-

CV-631, 2015 WL 4390453, at *2 (E.D.N.Y. July 15, 2015) (“To determine whether the default

judgment should issue, the [c]ourt examines whether ‘the factual allegations, accepted as true,

provide a proper basis for liability and relief.’” (quoting Rolls-Royce PLC v. Rolls-Royce USA,

Inc., 688 F. Supp. 2d 150, 153 (E.D.N.Y. 2010))). However, the Second Circuit has an “oft-

stated preference for resolving disputes on the merits,” Enron Oil Corp. v. Diakuhara, 10 F.3d

90, 95 (2d Cir. 1993), and therefore “[a] plaintiff is not entitled to default judgment as a matter of

                                                   4
right, merely because a party has failed to appear or respond,” LG Funding, LLC, 2015 WL

4390453, at *2 (citing Erwin DeMarino Trucking Co. v. Jackson, 838 F. Supp. 160, 162

(S.D.N.Y. 1993)).

           b.   Unopposed portions of the R&R

       No party has objected to the following recommendations: (1) that the Court grant default

judgment against Eludz; (2) that judgment as to Dowling be denied for insufficient proof of

service;2 (3) that prejudgment interest be denied; and (4) that Plaintiff be permitted to make

requests to recover full costs and reasonable fees in a separate motion.

       Having reviewed these recommendations for clear error and finding none, the Court

adopts these recommendations in their entirety pursuant to 28 U.S.C. § 636(b)(1).3

           c.   Plaintiff’s objections to the R&R

       Plaintiff objects to Judge Levy’s recommendation that the Court award Plaintiff only

$3,132.15 in statutory damages, and only $6,264.30 in enhanced damages. (Pl. Obj. 2.)

                    i.   Damages

       Having established liability with respect to Eludz, Plaintiff is entitled to damages.4


       2
          In its objections, Plaintiff did not properly object to this recommendation and merely
stated that it would “address the issues with respect to Defendant Dowling in a forthcoming
filing.” (Pl. Obj. 1.)
       3
          In reviewing the recommendations as to liability, the Court considered documents that
were incorporated by reference into the Complaint. See Sira v. Morton, 380 F.3d 57, 67 (2d Cir.
2004) (“A complaint is deemed to include any written instrument attached to it as an
exhibit, materials incorporated in it by reference, and documents that, although not incorporated
by reference, are ‘integral’ to the complaint.” (citations omitted)); see also Gesualdi v. Interstate
Masonry Corp., No. 12-CV-0383, 2014 WL 1311709, at *3 (E.D.N.Y. Mar. 28, 2014)
(considering, on motion for default judgment, contracts submitted with plaintiff’s default
judgment motion that were incorporated by reference in the complaint).
       4
         Although Plaintiff brings claims under both sections 553 and 605 of the FCA, “the
court should award damages only under Section 605” when both provisions are violated by the
                                               5
       Even upon default, courts are required to conduct an independent evidentiary

determination to ascertain the amount of damages. Au Bon Pain Corp. v. Artect, Inc., 653 F.2d

61, 65 (2d Cir. 1981). An award of damages must be based on evidence that “provide[s] a

sufficient basis from which to evaluate the fairness of the proposed sum.” Fustok v.

ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989). The court must ascertain the

amount of damages “with reasonable certainty.” Credit Lyonnais Sec. (USA), Inc. v. Alcantara,

183 F.3d 151, 155 (2d Cir. 1999); Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993)

(providing that a court may rely on affidavits and documentary evidence when evaluating a

proposed damages award).

                         1.   Statutory damages

       Plaintiff requests statutory damages in the amount of $6,000 under a different

methodology than the one applied by Judge Levy, or in the alternative, $5,700 under the “per-

person” method. (Pl. Obj. 2.) Under the per-person method, Plaintiff requests that the Court

apply a $100 per-person fee rather than the $54.95 per-person fee used by Judge Levy. (Id.)

       Under section 605, an aggrieved party may elect to recover either statutory or actual

damages. 47 U.S.C. § 605(e)(3)(C)(i). If a plaintiff elects to recover statutory damages, the

plaintiff may recover, per violation, “a sum of not less than $1,000 or more than $10,000, as the

court considers just.” Id. § 605(e)(3)(C)(i)(II); Time Warner Cable of N.Y.C. v. Sanchez, No. 02-

CV-5855, 2003 WL 21744089, at *3 (S.D.N.Y. July 8, 2003) (noting that the amount of statutory

damages under section 605 are within the sound discretion of the court).




same conduct. J & J Sports Prod., Inc. v. El Ojo Aqua Corp., 13-CV-6173, 2014 WL 4700014,
at *2 (E.D.N.Y. Aug. 29, 2014), report and recommendation adopted, 2014 WL 4699704
(E.D.N.Y. Sept. 22, 2014) (citing cases). Because Plaintiff is entitled to damages under section
605, the Court declines to address Plaintiff’s claims under section 553.
                                                  6
       Courts in this Circuit typically award statutory damages based on one of two

methodologies: the “flat fee” method or the “per-person” method. LX Food Grocery Inc., 2016

WL 6905946, at *4 (citing McAdam, 2015 WL 8483362, at *4). Under the “flat-fee” method,

the court calculates the amount of damages based on the amount of the licensing fee defendants

would have had to pay to legally show the specific event at issue. Id. Under the “per-person”

method, the court calculates damages based on the number of consumers who watched the

unauthorized transmittal of the event, multiplied by the amount a residential consumer would

have paid to watch the event. Id. Upon calculating damages under both methods, courts grant

the higher of the two amounts. Id.

       As an initial matter, although there may be a good-faith dispute as to the optimal

methodology in calculating statutory damages under the FCA, the Court declines to depart from

the dominant view in the absence of unique circumstances in comparison to typical cases of this

type. See also 47 U.S.C. § 605(e)(3)(C)(i)(II) (granting broad discretion to courts in the award of

statutory damages).

       Plaintiff is entitled to $2,000 in statutory damages under the flat-fee method, the amount

that Defendants would have had to pay to broadcast the Event lawfully. Although Judge Levy

recommended that statutory damages be awarded under the “per-person” method, Plaintiff failed

to provide any evidence of an appropriate per-person residential fee. There is insufficient

evidence to support a residential fee of $54.95 per-person, as relied on by Judge Levy, or $100

per-person, as requested by Plaintiff in the record. Awarding damages under the per-person

method under these circumstances is inappropriate.5 See Credit Lyonnais Sec., 183 F.3d at 155


       5
          Plaintiff did not request that the Court take judicial notice of any per-person residential
fee. Judicial notice also appears inappropriate for either figure. For example, Plaintiff itself
disputes the $54.95 figure. See Fed. R. Evid. 201(b) (“The court may judicially notice of a fact
                                                   7
(holding district court erred in awarding damages based on “insufficient evidence”); Joe Hand

Promotions, Inc. v. Kings Point Rest., Inc., No. 17-cv-01870, 2017 WL 6611705, at *5

(E.D.N.Y. Nov. 3, 2017) (“[A]pplying the second method would be impracticable given the

information filed with the Court. The Court received no information regarding the amount

charged to individuals wishing to watch the event in residences.”), report and recommendation

adopted, 2017 WL 6611571 (E.D.N.Y. Dec. 27, 2017).

                          2.   Enhanced damages

       Plaintiff requests enhanced damages in the amount of $18,000 based on Eludz’s alleged

willful conduct, applying a multiplier of three to the statutory damages award. (Pl. Obj. at 4–5.)

       In addition to statutory damages, section 605 provides courts with the discretion to

increase the award of damages upon a finding that a violation of the FCA was “committed

willfully and for purposes of direct or indirect commercial advantage or private financial gain.”

47 U.S.C. § 605(e)(3)(C)(ii). Upon a finding of willfulness, courts consider several factors in

determining whether willful conduct justifies an award of enhanced damages: “whether there is

evidence of (i) repeated violations; (ii) significant actual damages suffered by the plaintiff; (iii)

substantial unlawful monetary gains by defendant; (iv) defendant’s advertising of the event; and

(v) defendant’s collection of a cover charge or premiums for food and drinks.” Monte Limar

Sports Bar Inc., 2017 WL 933079, at *5 (citing J&J Sports Prods., Inc. v. Big Daddy’s Theme

Palace, Inc., No. 14-CV-2765, 2015 WL 58606, at *5 (E.D.N.Y. Jan. 5, 2015)).

       The Court awards $4,000 in enhanced damages. Plaintiff provides evidence that its




that is not subject to reasonable dispute . . . .” (emphasis added)); see also Int’l Star Class Yacht
Racing Ass’n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70 (2d Cir. 1998) (“Facts adjudicated
in a prior case do not meet either test of indisputability contained in Rule 201(b): they are not
usually common knowledge, nor are they derived from an unimpeachable source.”).
                                                     8
signals could not have been intercepted innocently or accidentally without willful conduct, given

the special encryption used to protect them from interception. See J & J Sports Prod., Inc. v.

McAdam, No. 14-CV-5461, 2015 WL 8483362, at *5 (E.D.N.Y. Dec. 9, 2015) (finding willful

violation where the event signal required affirmative unlawful conduct to decode). Plaintiff also

provides sufficient evidence that the interception and broadcast was for a financial advantage.

(Aff. of Joseph M. Gagliardi (“Gagliardi Aff.”) ¶¶ 9–10, Docket Entry No. 9-2; Aff. of Gary

Joseph (“Joseph Aff.), Docket Entry No. 9-4; see also Compl. ¶¶ 13, 20.) Given the evidence of

willful conduct, the Court finds double the statutory damages award in enhanced damages

appropriate and adequate under the circumstances, i.e., a $10 cover charge but the absence of

evidence of repeat violations and advertising. See McAdam, 2015 WL 8483362, at *5 (collecting

cases awarding two times the statutory damages award under similar circumstances).

  III. Conclusion

       For the foregoing reasons, the Court adopts Judge Levy’s R&R in part, and grants in part

and denies in part Plaintiff’s motion for default judgment without prejudice. The Court grants

the motion for default judgment with respect to Eludz’s liability, and finds that Plaintiff is

entitled to $2,000 in statutory damages and $4,000 in enhanced damages plus post-judgment

interest, but not pre-judgment interest. As to Defendant Dowling, the Court denies the motion




                                                  9
for default judgment and grants Defendant leave to amend. Plaintiff may also make requests to

recover full costs and reasonable fees by separate motion.

Dated: September 27, 2019
       Brooklyn, New York


                                                    SO ORDERED:


                                                       s/ MKB
                                                    MARGO K. BRODIE
                                                    United States District Judge




                                               10
